J-S75002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    DANTE ADAMS

                             Appellant                No. 41 WDA 2019


       Appeal from the Judgment of Sentence entered December 10, 2018
                  In the Court of Common Pleas of Erie County
                Criminal Division at No: CP-25-CR-0000952-2018


BEFORE: STABILE, KUNSELMAN, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                            FILED APRIL 16, 2020

        Appellant, Dante Adams, appeals from the judgment of sentence the

Court of Common Pleas of Erie County imposed on December 10, 2018. On

appeal, Appellant challenges the propriety of the trial court’s explanation of

the “beyond a reasonable doubt” standard. Upon review, we affirm.

        The factual and procedural backgrounds are not at issue here. Briefly,

on October 17, 2018, a jury found Appellant guilty of recklessly endangering

another person (Count 3) and disorderly conduct (Count 4). On December

10, 2018, Appellant was sentenced to a term of imprisonment of 12 to 24

months on Count 3, and a concurrent term of probation of 12 months on Count

4.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S75002-19


      This appeal followed. Both the trial court and Appellant complied with

Pa.R.A.P. 1925.

      In the course of explaining what beyond a reasonable doubt means, the

trial court stated:

      Now, [Appellant] is presumed innocent and he remains so, unless
      you conclude that the Commonwealth has met [its] burden of
      proof beyond a reasonable doubt as to all the elements of a crime
      for your consideration. Now, a reasonable doubt is a doubt that
      would cause a reasonably careful and sensible person to hesitate
      before acting upon a matter of importance in her own affairs. It
      must fairly arise out of the evidence or the lack of evidence . . .,
      and it must be a real doubt. It may not [be] an imagined one.
      Nor may it be a doubt based on something that you saw [on] a
      television show or in a movie or read on the Internet or in a book
      or any other fictional setting. It has to be based on the evidence
      presented in front of you in this case, or lack thereof.

      Now, you may not find the defendant guilty based on a mere
      suspicion of guilt. The Commonwealth has the burden of [proving]
      guilt beyond a reasonable doubt. And that verdict cannot be
      based on suspicion of guilt, or that the Commonwealth’s evidence
      merely casts doubt upon the innocence of the defendant, or
      leading you to believe that he’s probably guilty. Rather, to find
      the defendant guilty beyond a reasonable doubt, you must be
      convinced of his guilt to the same degree you would be convinced
      about a matter of importance in your own life, which you act in
      confidence and without restraint or hesitation.

      Now, having said that, it doesn’t mean that the Commonwealth
      [must] prove its case beyond all doubt.         Because the law
      recognize[s] there is doubt about everything that you do in life,
      or can do, so there needs to be a reasonable doubt. And that’s
      not just any doubt, it has to be a reasonable doubt. The law does
      not impose a burden of proof of guilt to mathematical certainty.
      In other words, guilt doesn’t have to be prove[d to] an 80, 90, or
      a hundred percent mathematical certainty.          Nor must the
      Commonwealth demonstrate the complete impossibility of
      innocence.

N.T. Trial, 10/17/18, at 184-86.

                                     -2-
J-S75002-19



     After the trial court provided the above explanation, the following

exchange took place:

     [Defense counsel]: I would finally object to the court’s instruction
     about mathematical certainty, when you were talking percentages
     of 80 percent and 90 percent. I would also note an objection on
     that. Thank you.

     [Trial court]: Well, the law says that it doesn’t impose any
     mathematical certainty.

     [Defense counsel]: I understand that.

     [Trial court]: So that means it’s not up to them to determine
     whether it’s a hundred percent, 90 percent or 70 percent. I think
     that’s an accurate statement of the law. I don’t know what else it
     could be.

     [Defense counsel]: It made it sound like –

     [Trial court]: It’s not like I said to the jury, once you arrive at 70
     percent then you can find a person guilty. I didn’t say that.

     [Defense counsel]: That’s what I interpreted it as.

     [Trial court]: There’s no exact standard to it.

     [Defense counsel]: Thank you.

Id. at 190-91.

     On appeal, Appellant argues:

     Clearly, the [trial court] advising that “in other words, guilt doesn’t
     have to be proved to an 80, 90 or 100 percent mathematical
     certainty”, is both misleading to the [j]ury and an inaccurate
     statement of the law. . . . [W]hen the [trial c]ourt qualified a
     mathematical certainty by 80 or 90 percent, it clearly, diminished
     the Commonwealth’s burden of proof by suggesting to the [j]ury
     that if they were 80 percent or 90 percent convinced of []
     Appellant’s guilt, then, in that event they should return a verdict
     of guilt.

                                      -3-
J-S75002-19



      ....

      Obviously, the [j]ury, with this instruction, could have believed
      that if they were 80 percent certain that [Appellant] was guilty,
      then, in that event, they could return a verdict of guilty.

Appellant’s Brief at 14-15.

      Our standard of review when examining a challenge to jury instructions

is as follows:

      When reviewing a challenge to part of a jury instruction, we must
      review the jury charge as a whole to determine if it is fair and
      complete. A trial court has wide discretion in phrasing its jury
      instructions, and can choose its own words as long as the law is
      clearly, adequately, and accurately presented to the jury for its
      consideration. The trial court commits an abuse of discretion only
      when there is an inaccurate statement of the law.

Commonwealth v. Jones, 954 A.2d 1194, 1198 (Pa. Super. 2008) (quoting

Commonwealth v. Einhorn, 911 A.2d 960, 975 (Pa. Super. 2006)).

      As noted, Appellant argues that the examples provided by the trial court

“clearly,” and “obviously” diminished the Commonwealth’s burden of proof by

suggesting to the jury that it could return a guilty verdict if its members were

80 percent certain of Appellant’s guilt. We disagree.

      First, it appears that in Appellant’s view the validity of the issue raised

is so self-evident that he is dispensed from providing a meaningful discussion

of his argument (beyond a mere allegation of error) or legal authority

supporting the claim. The trial court concluded, and we agree, that the issue

was waived for failure to articulate a meaningful argument in support of the

allegation.      See   Trial   Court   Opinion,   5/30/19,   at   3-4;   see   also

                                        -4-
J-S75002-19


Commonwealth v. Walter, 966 A.2d 560, 566 (Pa. 2009) (holding claims

waived for failure to provide adequate discussion of issues raised and citation

to supporting authority).

      Second, to the extent that the argument can be deemed not waived,

Appellant is entitled to no relief. Indeed, the claim is devoid of any support in

the record.    As the above exchange shows, the trial court, contrary to

Appellant’s argument, unequivocally stated that mathematical certainty was

not the proper standard for purposes of establishing Appellant’s guilt. The

jury was specifically instructed to make its determination using the beyond a

reasonable doubt standard. The language Appellant quotes as supporting his

allegation, in fact, provides no support at all to his claim. Actually, it discredits

the allegation.

      Accordingly, we conclude that the trial court correctly rejected

Appellant’s challenge.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2020




                                        -5-